Citation Nr: 9931922	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  98-17 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
spina bifida occulta at L5-S1.

2.  Entitlement to an increased rating for chronic urinary 
tract infections, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 through May 
1971.  His appeal ensues from a June 1998 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the veteran's request to 
reopen his claim for service connection for spina bifida 
occulta at L5-S1.

The Board of Veteran's Appeals (Board) also notes that by 
rating decision dated December 1997, the RO continued the 
veteran's 20 percent disability evaluation for recurrent 
urinary tract infections.  Subsequently, the veteran filed a 
Notice of Disagreement, but the RO did not issue a 
Supplemental Statement of the Case regarding this issue.  The 
Board will address this issue in the remand portion of this 
decision. 


FINDINGS OF FACT

1.  In a May 1997 decision, the Board denied the veteran's 
claim of entitlement to service connection for spina bifida 
occulta at L5-S1.  

2.  The evidence associated with the claims file subsequent 
to the May 1997 Board decision bears directly, but not 
substantially on the specific matter under consideration.  
The evidence is cumulative and redundant, and by itself or in 
connection with evidence previously assembled it is not so 
significant that it must be considered to decide fairly the 
merits of this claim.



CONCLUSIONS OF LAW

1.  A May 1997 Board decision denying the veteran's claim of 
entitlement to service connection for spina bifida occulta at 
L5-S1 is final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 
20.1100 (1999).

2.  Evidence received subsequent to the Board's May 1997 
decision is not new and material; thus, the requirements to 
reopen the claim of entitlement to service connection for 
spina bifida occulta have not been met.  38 U.S.C.A. § 5108 
(West 1991);  38 C.F.R. §§ 3.156(a), 20.1105 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests the Board to reopen his claim for 
service connection for spina bifida occulta at L5-S1, 
contending that he has submitted new and material evidence.  
The veteran contends that his spina bifida occulta was 
aggravated by his period of active service.  

Service connection for spina bifida occulta was last 
considered and denied by the Board in May 1997.  The Board 
denied the veteran's claim on the basis that the veteran's 
spina bifida occulta was not aggravated by service.  
Specifically, the record shows that the veteran's spina 
bifida preexisted service and he sought treatment for back 
complaints on one occasion during service.  Upon discharge 
from service, no musculoskeletal or spinal abnormalities were 
noted.  The evidence considered by the Board in May 1997 
consisted of service medical records, private outpatient 
treatment records and VA treatment and hospitalization 
reports.  Collectively this evidence showed that the 
veteran's spina bifida occulta preexisted his period of 
active service and there was no evidence to show that this 
disorder was aggravated by service. 

A final decision may not be reopened and readjudicated by the 
VA, except on the basis of new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a).  A three pronged 
analysis is used to determine whether evidence is "new and 
material" as defined by 38 C.F.R. § 3.156(a).  First, it 
must be determined whether the newly presented evidence 
"bears directly and substantially upon the specific matter 
under consideration," i.e., whether it is probative of the 
issue at hand.  Secondly, the evidence must be shown to be 
actually "new," that is, not of record when the last final 
decision denying the claim was made, and finally, a 
determination must be made as to whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.  Hodge, supra.  
Upon reopening the claim, a determination must then be made 
as to whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a)(West 1991).  If the claim is well 
grounded, the claim may then be evaluated on the merits after 
ensuring that the duty to assist pursuant to 38 U.S.C.A. 
5107(b) (West 1991) has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 203 
(1999).

Pertinent evidence associated with the claims file since the 
Board's May 1997 decision includes:  (1) a statement from the 
veteran dated December 1997; (2) a July 1997 letter from 
George W. Hambrook, M.D.; (3) treatment records from Dr. 
Hambrook and the Rockford Clinic dated February 1975 through 
December 1981; (4) a VA hospital summary reflecting treatment 
from January 1972 through February 1972, and (5) a treatment 
record from Bradley D. Munson, M.D. dated November 1995.  

The aforementioned evidence shows that Dr. Hambrook is of the 
opinion that the veteran suffers from a congenital 
abnormality of the lower spinal cord.  In 1975, Dr. Hambrook 
believed that a diagnostic study would confirm the congenital 
nature of the abnormality, but because of the risk and 
discomfort associated with the procedure, the study was not 
performed.  In his July 1997 letter, Dr. Hambrook recommended 
that the veteran undergo an MRI study of the lower spinal 
canal, if the veteran wished to obtain documentation of the 
congenital abnormality.  Dr. Hambrook also reiterated his May 
1975 opinion that the veteran's neurological status could 
have been worsened by his period of active service.  The VA 
hospitalization records reveal that the veteran was 
hospitalized for treatment of recurrent urinary tract 
infections and multiple congenital anomalies in January and 
February 1972.  Medical records from 1975 through 1981 
document that the veteran received treatment for thoracic 
spine, lumbosacral spine, left hip and knee pain.  The 
treatment record from Dr. Munson indicates that the veteran 
underwent a left knee arthrogram in November 1995.  The 
veteran's December 1997 statement indicates that he believes 
that his spina bifida was aggravated by his period of active 
service.  He also reported that he sought chiropractic 
treatment from Douglas Brandt, D.C. for his back, but Dr. 
Brandt indicated that he no longer has the veteran's medical 
records.  Additionally, the veteran indicated that he had 
spoken with two chiropractors from whom he had received 
treatment, and that they stated that they were surprised that 
the veteran had ever been accepted into the service in light 
of his spina bifida.  However, the veteran indicated that he 
was unable to obtain records from these chiropractors as they 
had been destroyed.  

The evidence submitted subsequent to the May 1997 Board 
decision bears directly, but not substantially upon the 
specific matter under consideration.  With the exception of 
the July 1997 letter from Dr. Hambrook, the evidence 
submitted by the veteran is essentially cumulative and 
redundant of the evidence available to the Board at the time 
of the May1997 decision.  Additionally, the evidence by 
itself or in connection with evidence previously assembled is 
not so significant that it must be considered to decide 
fairly the merits of the claim.  Further, the evidence is not 
material in that it does not establish that the veteran's 
preexisting spina bifida was aggravated during his period of 
active service.  The evidence reveals that the veteran's 
spina bifida preexisted his period of active service, but 
does not show that the disorder increased in severity during 
his period of active service.  There is no evidence beyond 
the statement of the veteran that his spina bifida worsened 
during active service.  As the veteran is a layperson without 
medical training and expertise, his statements alone cannot 
be relied upon to defeat the basis of the Board's May 1997 
denial.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions).

In light of the foregoing, the Board holds that no new and 
material evidence has been submitted to reopen the previously 
disallowed claim of entitlement to service connection for 
spina bifida at L5-S1.  The Board's May 1997 decision remains 
final and is not reopened.  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran and 
his representative of the elements necessary to reopen his 
previously denied claim, and to explain why his current 
attempt to reopen his claim fails.  Graves v. Brown, 9 Vet. 
App. 172, 173 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).   


ORDER

New and material evidence to reopen the claim not having been 
submitted, service connection for spina bifida occulta at L5-
S1 is denied.  


REMAND

By rating decision dated December 1997 the RO continued the 
veteran's 20 percent disability evaluation for recurrent 
urinary tract infections.  In August 1998, the veteran 
submitted a statement indicating that he was writing 
regarding the decision to "deny additional compensation 
rating based on documentation that was provided."  The 
veteran indicated that he believed an increase in 
compensation for recurrent urinary tract infections was 
warranted and requested reconsideration of his request.  He 
also stated that if reconsideration was not in order, then he 
was requesting an appeal.  The Board finds that this 
statement constituted a Notice of Disagreement and that 
additional procedural steps are required before the Board can 
consider this claim.

The Board has jurisdiction over appeals involving benefits 
under the laws administered by VA.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.101 (1999). An appeal consists of a 
timely filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal.  38 U.S.C.A. § 7105(a) (West 1991); 38 
C.F.R. § 20.200 (1999).  A Notice of Disagreement with a 
determination by the agency of original jurisdiction must be 
filed within one year from the date that that agency mails 
notice of the determination to the claimant.  Otherwise, the 
determination will become final.  38 C.F.R. § 20.302 (1999).  
A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can reasonably be construed as disagreement with that 
determination and a desire for appellate review.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  

In this instance, the veteran timely and properly appealed a 
denial of service connection for spina bifida occulta.  
Nonetheless, the issue of entitlement to an increased 
evaluation for recurrent urinary tract infections constitutes 
a separate and distinct matter with separate procedural 
requirements.  The Board finds that the August 1998 statement 
submitted by the veteran contains language that can be 
liberally construed as meeting the requirements for a Notice 
of Disagreement.  This statement was filed by the veteran 
within one year of the date that the veteran was notified of 
the continuation of the 20 percent rating for recurrent 
urinary tract infections.  The Board accepts this document as 
a timely filed Notice of Disagreement.  Once a Notice of 
Disagreement is received, as noted above, the RO must furnish 
the claimant a Statement of the Case.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.200.  Thereafter, a Substantive Appeal must be 
filed to perfect the appeal.

When, during the course of review, it is determined that 
further evidence or clarification of the evidence, or 
correction of a procedural defect is essential for a proper 
appellate decision, a case shall be remanded to the agency of 
original jurisdiction.  38 C.F.R. § 19.9 (1999).  See also 
Manlincon v. West, 12 Vet. App. 238 (1999).  To comply with 
the statutory and regulatory requirements, the case is 
REMANDED to the RO for the following action:

The veteran and his representative should 
be given a Statement of the Case covering 
all pertinent evidence on the veteran's 
entitlement to an increased evaluation 
for recurrent urinary tract infections.  
The veteran and his representative should 
be provided with information regarding 
the appropriate time period within which 
to submit a Substantive Appeal.  If a 
Substantive Appeal is received, the case 
should be processed and returned to the 
Board, in compliance with the applicable 
procedures regarding the processing of 
appeals.  

The Board intimates no opinion as to the ultimate outcome of 
this issue.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals




 

